The three causes named in the title are separate suits brought to recover damages for injuries received in an automobile collision which occurred at the intersection of Plymouth and Middlebelt roads in the county of Wayne, Michigan. The *Page 265 
suits were consolidated in one trial and will be disposed of in one opinion.
The plaintiffs were riding in an automobile driven by Clyde Travis in an easterly direction on Plymouth road. When 400 or 500 feet from the intersection, the driver saw the defendants' truck about 1,000 feet away approaching from the south on middlebelt road. There was a modern signal traffic light suspended above the intersection. As the parties approached the light it changed from red to green in favor of traffic on Plymouth road and from green to red against traffic on Middlebelt road. The plaintiffs' driver, as was his right, proceeded to cross. The defendant, ignoring the signal, drove into the intersection at a high rate of speed and collided with the other car. Plaintiffs were injured and brought this suit to recover damages. On the trial, at the close of the plaintiffs' case, the trial court directed a verdict in favor of the defendant on the ground that the plaintiffs were guilty of contributory negligence as a matter of law because of their failure to look for the defendant before attempting to cross the intersection. From the judgment entered the plaintiffs have appealed.
The court was wrong in holding that the plaintiffs were guilty of contributory negligence as a matter of law. If he were correct in so holding, it would mean that the driver of the plaintiffs' car must at his peril assume that the defendant would disobey the law and rush the red light. The contrary is true. He had a right to assume that the defendant understood the red signal and that he would not undertake to make the crossing until it had changed to green. If he had looked, as the court says he should have done, it is true that he would have seen the defendant approaching, but he would have had a *Page 266 
right to rest on the assumption that defendant would stop before the red light and wait until it had changed. It was the duty of plaintiffs' driver to look for the green light and to see that the intersection was clear before attempting to cross, but he was not required to look to the right for the defendant, because he had good reason to believe that he was protected from danger in that direction by the red light. From the remarks of the trial court in deciding the question, it appears that he reached a wrong conclusion by confusing the rule relative to the duties of drivers at intersections where the traffic is controlled by the modern light signal system with that at county highway crossings where drivers are compelled to rely on their own observations. The distinction is obvious.
The judgment is reversed, and a new trial granted. Plaintiffs will have costs.
BUTZEL, C.J., and WIEST, CLARK, POTTER, SHARPE, and FEAD, JJ., concurred with McDONALD, J. NORTH, J., concurred in the result.